73848: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-91052: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73848


Short Caption:BRANCH BANKING & TR. CO. VS. GERRARD, ESQ.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A744561Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:09/01/2017 / Saint-Aubin, RobertSP Status:Completed


Oral Argument:11/15/2018 at 10:30 AMOral Argument Location:Las Vegas


Submission Date:11/15/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantBranch Banking & Trust CompanyG. Mark Albright
							(Albright Stoddard Warnick & Albright)
						D. Chris Albright
							(Albright Stoddard Warnick & Albright)
						


RespondentDouglas D. GerrardRobert S. Larsen
							(Gordon & Rees Scully Mansukhani LLP/Las Vegas)
						Craig J. Mariam
							(Gordon & Rees Scully Mansukhani LLP/Las Vegas)
						Wing Yan Wong
							(Gordon & Rees Scully Mansukhani LLP/Las Vegas)
						


RespondentGerrard & CoxRobert S. Larsen
							(Gordon & Rees Scully Mansukhani LLP/Las Vegas)
						Craig J. Mariam
							(Gordon & Rees Scully Mansukhani LLP/Las Vegas)
						Wing Yan Wong
							(Gordon & Rees Scully Mansukhani LLP/Las Vegas)
						


RespondentGerrard Cox Larsen





Docket Entries


DateTypeDescriptionPending?Document


08/29/2017Filing FeeFiling Fee due for Appeal.


08/29/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.17-28878




08/29/2017Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.17-28880




08/31/2017Filing FeeFiling Fee Paid. $250.00 from Albright, Stoddard, Warnick & Albright.  Check no. 31721.


08/31/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.17-29330




09/01/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Robert F. Saint-Aubin.17-29439




09/06/2017Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.17-29877




09/06/2017Filing FeeReturned Filing Fee. Check No. 31732 returned to Albright, Stoddard, Warnick & Albright.


09/19/2017Docketing StatementFiled Docketing Statement.17-31601




10/06/2017Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 12, 2017.17-34032




11/07/2017Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: December 12, 2017, at 9:00 am.17-38086




12/18/2017Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. SR17-43604




12/19/2017Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.17-43884




12/27/2017Transcript RequestFiled Certificate of No Transcript Request.17-44628




03/14/2018BriefFiled Appellant's Opening Brief.18-09998




03/14/2018AppendixFiled Joint Appendix Volume I.18-10000




03/14/2018AppendixFiled Joint Appendix Volume II.18-10002




03/14/2018AppendixFiled Joint Appendix Volume III.18-10004




03/14/2018AppendixFiled Joint Appendix Volume IV.18-10005




03/14/2018AppendixFiled Joint Appendix Volume V.18-10006




04/06/2018MotionFiled Stipulation to Extend Time to File Respondents' Answering Brief.18-13179




04/06/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Answering Brief due: 5/7/18.18-13181




05/08/2018BriefFiled Respondents' Answering Brief.18-17538




06/05/2018BriefFiled Appellant's Reply Brief.18-21266




06/05/2018Case Status UpdateBriefing Completed/To Screening.


09/26/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Thursday, November 15, 2018, at 10:30 a.m. for 30 minutes in Las Vegas.18-37637




10/24/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-41890




11/13/2018Notice/IncomingFiled Errata to Respondents' Answering Brief.  (SC)18-903941




11/14/2018Notice/IncomingFiled Appellant's Errata to Reply Brief in Response to Respondents' Errata to Answering Brief.  (SC)18-904072




11/15/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel. KP/MG/JH (SC).


12/27/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Pickering/Gibbons/Hardesty. Author: Pickering, J. Majority: Pickering/Gibbons/Hardesty. 134 Nev. Adv. Opn. No. 106. NNP18-KP/MG/JH (SC)18-910522




01/11/2019Post-Judgment PetitionFiled Appellant's Petition for Rehearing.  (SC)19-01797




01/11/2019Filing FeeFiling fee on rehearing paid. E-Payment $150.00 from D. Chris Albright.  (SC)


01/22/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). (SC).19-03197




01/29/2019Post-Judgment PetitionFiled Appellant's Petition for En Banc Reconsideration.  (SC)19-04506




03/06/2019Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  EN BANC. (SC).19-10014




04/01/2019RemittiturIssued Remittitur. (SC).19-14080




04/01/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


04/18/2019RemittiturFiled Remittitur. Received by District Court Clerk on April 5, 2019. (SC)19-14080





Combined Case View